Citation Nr: 1809479	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities. 

3. Entitlement to service connection for connection for tremors of the upper and lower extremities


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled September 2017 hearing by letter in August 2017, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn. 

The issue of entitlement to service connection for diabetes mellitus is addressed in the decision below.  The issues of entitlement to service connection for peripheral neuropathy and tremor of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

It is as likely as not that the Veteran was exposed to Agent Orange during service in Thailand, and he has been diagnosed with diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are met.  38 U.S.C. §§ 1110, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

II.  Analysis 

In this case, the Veteran contends that he developed type II diabetes mellitus type as a result of herbicide exposure while stationed at the Royal Thai Air Force Base (RTAFB) at U-Tapao, Thailand.  The Board notes that private treatment records in September 2013 show that the Veteran currently has, and is being treated with insulin for, diabetes mellitus.  Thus, the Board finds that diabetes mellitus is manifested to at least a compensable degree.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The claimed diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VBA Manual M21-1, IV.ii.1.H.5.a.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection for the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See VBA Manual M21-1, IV.ii.1.H.5.a.  

Although the RO issued a March 2012 formal finding that there was no evidence that could corroborate that the Veteran had exposure to herbicides during service, the Board finds that the evidence shows that the Veteran was presumptively exposed to herbicides during service.  

The Veteran's DD Form 214s indicate that his MOS was jet engine mechanic.  His awards and decorations include the Air Force Outstanding Unit Award (AFOUA) w/V device.  

Review of the Veteran's service personnel records (SPRs) reflects that he was on temporary duty (TDY) in Thailand from September 1971 to September 1972, assigned to a field maintenance squadron at U-Tapao Airfield.  The SPRs also include a performance report for the period from August 1971 to August 1972, reflecting assignment to the Jet Engine Base Maintenance Section of the Propulsion Branch, with crew member duties to include removing, inspecting, and installing quick engine change components on jet engines, as well as performing major and minor repairs, in direct support of the Southeast Asia Operation.  The reporting official stated that the Veteran had been instrumental in testing over one thousand engines during his TDY in support of "Project 417 (Bullet Shot)," with outstanding performance.  

In a January 2013 submission, the Veteran stated that during service in Thailand, his duties included pick-up and delivery of jet engines from the flight line, along with transporting the jet engines to the test cell located on the perimeter of the base, multiple times a day on a daily basis.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, to include lay evidence consistent with the circumstances of the Veteran's service, reflects the Veteran served in Thailand during the Vietnam Era, and had sufficient regular service on the perimeter of the base therein to equate to the police or dog handler duties.  Accordingly, the Board concludes that the Veteran was presumptively exposed to herbicides while on active duty because there is no affirmative evidence to the contrary.  See 38 U.S.C. § 1116.  

The evidence is favor of the claim.  Thus, service connection for type II diabetes mellitus is warranted.  


ORDER

Service connection for type II diabetes mellitus is granted.  


REMAND

The Veteran seeks service connection for both peripheral neuropathy and tremor of the upper and lower extremities.  He maintains that the disabilities are related to diabetes mellitus and/or in-service exposure to chemicals, including tetrachloroethylene, in association with his MOS of jet engine mechanic.  In a January 2013 submission, he noted exposure to chemicals on a regular basis in association with his MOS, to include using chemicals to clean the walls and floors in test cells, as well as for cleaning engines, citing studies by the National Academy of Sciences' National Research Council (NRC) and its report pertaining to contaminated water at Camp Lejeune, North Carolina.  

The Board notes that although the December 2011 VA examiner stated that it was less than likely that chemical exposure during service caused the Veteran's essential tremor, which was noted to affect his entire body, the examiner added that the probability was not zero, noting no other risk factors.  However, the examiner stated that a definite opinion could not be provided as to whether the probability was 50 percent or higher.  In view of the examiner's notation that the claims file was not available for review, along with the decision above and the evidence, the opinion is not completely adequate.  As such, a new VA examination is warranted.  

In addition, and although the December 2014 VA opinion reflects that the Veteran does not have a diagnosis of early onset peripheral neuropathy, noting no evidence of exposure to herbicides during service, an etiological opinion was not provided as to any current disorder.  As reflected in the decision above, the Board has determined that the Veteran was presumptively exposure to herbicides during service.  In addition, regardless of whether a claimed disability is recognized under 38 U.S.C. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Further, the VA opinion does not address private treatment records in February 2011 reflecting diagnoses of left ulnar neuropathy at the wrist and across the elbow segment, pronounced, as well as left distal median neuropathy at the wrist, advanced, in March 2009.  As such, a further opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any neurologic abnormality, to include neuropathy and tremors of the upper and lower extremities, is: 1) related to his active service, or 2) is caused by or aggravated by diabetes mellitus.  The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  A rationale for all opinions expressed should be provided.  Please consider the aforementioned March 2009 and February 2011 records in making your determination.,

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


